UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 28, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 4 Notes to financial statements page 2 0 For more information page 2 8 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last six months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 8.93% for the six months ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last six months, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The latest events could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. In pursuing this goal, the Fund normally invests at least 80% of its assets in securities of any maturity exempt from federal and New York personal income taxes. Over the last six months ► Municipal bonds posted positive results, although they lagged the performance of the broad taxable bond market. ► The Funds return trailed both its peer group average and benchmark index. ► Industrial development and tobacco-related bonds were the best performers in the portfolio, while higher-quality bonds lagged. Top 10 holdings Puerto Rico Aqueduct & Sewer Auth, 7-1-11, 8.022% 4.0% New York Liberty Development Corp, 10-1-35, 5.250% 4.0% New York State Dormitory Auth, 5-15-19, 5.500% 3.9% Oneida County Industrial Development Agency, 7-1-29, Zero 3.3% Triborough Bridge & Tunnel Auth, 1-1-21, 6.125% 3.1% New York City Municipal Water Finance Auth, 6-15-33, 5.500% 2.7% New York, City of, 12-1-17, 5.250% 2.7% Virgin Islands Public Finance Auth, 10-1-18, 5.875% 2.6% Port Auth of New York & New Jersey, 10-1-19, 6.750% 2.6% New York Local Government Assistance Corp, 4-1-17, 5.500% 2.4% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock New York Tax-Free Income Fund Municipal bonds gained ground for the six months ended February 28, 2007, although they trailed the taxable bond market. The Lehman Brothers Municipal Bond Index returned 2.89%, while the Lehman Brothers Aggregate Bond Index  a broad measure of the taxable bond market  returned 3.66% . The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Since the beginning of 2006, the U.S. economy has gradually slowed, led by a noteworthy decline in the housing market. However, sporadic signs of economic resiliency created some uncertainty regarding the underlying strength of the economy. As a result, economic reports over the last few months of the period had a magnified effect, causing greater fluctuations in the municipal bond market. Inflation remained generally under control during the period, thanks largely to a 10% decline in energy prices. The combination of slowing economic growth and benign inflation led the Federal Reserve to hold short-term interest rates steady throughout the six-month period, after raising rates 17 times between June 2004 and June 2006. Consequently, the municipal yield curve remained flat, with short- and long-term bond yields nearly equal. Municipal bond issuance, which had been relatively low for much of 2006, rose sharply in late 2006 and early 2007. Nonetheless, the SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Tobacco bonds ▲ Demand for yield provided a lift Industrial ▲ Relatively high yields and strong coupon income development bonds Shorter-term bonds ▼ Steady interest rate policy from the Fed led to underperformance relative to longer-term bonds 2 Portfolio Managers, MFC Global Investment Management (U.S.) LLC Dianne Sales, CFA, and Frank A. Lucibella, CFA increase in supply had little impact on municipal bond performance as strong investor demand helped absorb the new issues. New York credit environment Credit quality for New Yorks state and local governments remained stable overall during the six-month period. Economic growth, though moderating, was robust enough to sustain solid tax revenues for the state and its largest city. In November 2006, former New York State Attorney General Eliot Spitzer was elected governor, replacing George Pataki, who declined to run for re-election after serving three terms as governor. We do not expect this change in leadership to have a meaningful impact on the states credit quality in the near term. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Fund performance For the six months ended February 28, 2007, John Hancock New York Tax-Free Income Funds Class A, Class B and Class C shares posted total returns of 2.48%, 2.12% and 2.12%, respectively, at net asset value. This performance lagged both the 2.71% average return of Morningstars Muni New York Long Fund category 1 and the 2.89% return of the Lehman Brothers Municipal Bond Index. Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Yield sings The best-performing segments of the portfolio were lower-quality bonds, reflecting the impact of coupon income on municipal bond performance New York Tax-Free Income Fund 3 during the period. The bulk of the return in the municipal market came from interest income, allowing higher-yielding securities to produce the best returns. In addition, strong demand for yield in a relatively low interest rate environment contributed to the outperformance of higher-yielding bonds. High-yielding segments of the Fund that outperformed during the six-month period included transportation bonds and tobacco-related bonds. The Funds transportation bonds finance projects ranging from airline terminals to transit systems to bridges and tunnels. The tobacco bonds are backed by the proceeds from a legal settlement between the major tobacco companies and the state of New York (as well as 45 other states). The Funds industrial development bonds were also among the best performers in the portfolio. Not surprisingly, most of the Funds holdings in this segment were lower-quality bonds. However, the portfolio had less exposure to industrial development bonds than many of its peers, and this contributed to the Funds underperformance of the Morningstar peer group. Positioning for a steeper yield curve Another factor that weighed on relative performance during the six-month period was our yield curve positioning. We added to our holdings of intermediate-term bonds, particularly those maturing in five to ten years. In addition to reducing the portfolios interest rate sensitivity, this positioning tends to perform best when the yield curve grows increasingly steep; that is, when the gap between short- and long-term bond yields widens. SECTOR DISTRIBUTION 2 General obligation bonds 6% Revenue bonds Water & sewer 15% Education 15% Health 10% Industrial development 9% Sales tax 7% Transportation 6% Public facility 5% Pollution 4% Economic development 4% Tobacco 3% Electric 2% All other 14% As we mentioned before, the yield curve remained relatively flat instead of getting steeper during the period. In addition, longer-term bonds outperformed, especially late in the period, rewarding portfolios with greater interest rate sensitivity. However, we expect to see a steeper municipal yield curve and a return to a more typical relationship between short- and long-term municipal bond yields at some point in the future. New York Tax-Free Income Fund 4 Outlook The U.S. economy has held up better than expected, although further slowing is likely. In general, however, we expect municipal credit quality and state tax revenues to remain fairly stable over the next six months. New municipal bond issuance in 2007 is expected to be in line with last years issuance levels. High-yielding segments of the Fund that outperformed during the six-month period included transportation bonds and tobacco-related bonds. With regard to the portfolio, we intend to maintain our focus on producing an above-average level of tax-free income through a diversified portfolio of New York municipal bonds. We will also continue to position the Fund to benefit from a steeper yield curve. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on February 28, 2007. New York Tax-Free Income Fund 5 A look at performance For the periods ending February 28, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-28-07 A 9-13-87 0.38% 3.66% 4.77%  2.10% 0.38% 19.71% 59.30%  3.77% B 10-3-96 1.38 3.55 4.66  2.88 1.38 19.04 57.70  3.25 C 4-1-99 2.62 3.89  4.01% 1.12 2.62 21.04  36.53% 3.25 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. New York Tax-Free Income Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 2-28-97 $15,770 $15,770 $17,490 C 1 4-1-99 13,653 13,653 15,077 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 28, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. New York Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,024.80 $5.26 Class B 1,000.00 1,021.20 8.69 Class C 1,000.00 1,021.20 8.69 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: New York Tax-Free Income Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,020.00 $5.25 Class B 1,000.00 1,016.60 8.67 Class C 1,000.00 1,016.60 8.67 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.04%, 1.74% and 1.74% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). New York Tax-Free Income Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-28-07 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 102.87% (Cost $55,660,035) New York 90.20% Albany Parking Auth, Rev Ref Ser 2001A 5.625% 07-15-25 BBB+ $750 802,297 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,077,210 Essex County Industrial Development Agency, Rev Ref Solid Waste Disp Intl Paper Ser 2005A 5.200 12-01-23 BBB 800 833,520 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,128,170 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A1 375 385,530 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 1,039,480 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 298,562 Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 250 261,700 New York, City of, Gen Oblig Unltd Preref Ser 1990B 8.250 06-01-07 AA 180 182,086 Gen Oblig Unltd Ser 1993E2 (P) 3.620 08-01-20 AAA 100 100,000 Gen Oblig Unltd Ser 2001B 5.250 12-01-17 AA 1,500 1,589,085 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 AA 1,000 1,060,140 Gen Oblig Unltd Unref Bal Ser 1990B 8.250 06-01-07 AA 20 20,223 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 A 1,000 1,059,480 See notes to financial statements New York Tax-Free Income Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York City Industrial Development Agency, (continued) Rev Civic Facil Polytechnic Univ Proj 6.125% 11-01-30 BB+ $1,000 $1,044,230 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB 1,000 1,063,770 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BBB 1,000 1,012,100 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB 1,000 1,038,460 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 1,096,680 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 801,768 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AAA 1,500 1,602,075 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,182,720 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 495,862 Rev Wtr & Swr Sys Ser 2000C (P) 3.620 06-15-33 AA+ 800 800,000 New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,081,710 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 834,410 New York City Trust For Cultural Resources, Rev Ref American Museum of Natural History Ser 2004A 5.000 07-01-36 AAA 1,000 1,063,020 New York Liberty Development Corp, Rev Goldman Sachs Headquarters 5.250 10-01-35 AA 2,000 2,347,560 Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB 1,000 1,056,120 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AAA 1,225 1,385,046 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 393,840 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA 1,000 1,084,740 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 831,653 Rev North Shore L I Jewish Grp 5.375 05-01-23 A3 1,000 1,071,130 Rev Personal Income Tax Ser 2005F 5.000 03-15-30 AAA 1,000 1,068,210 Rev Ref Ser 2002B 5.250 11-15-23 AA 1,000 1,067,940 See notes to financial statements New York Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York State Dormitory Auth, (continued) Rev Ref State Univ Edl Facil Ser 1993A 5.500% 05-15-19 AA $2,000 $2,269,320 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,093,230 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 07-01-10 then 6.05%) (O) Zero 07-01-25 AAA 1,000 892,080 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA 1,000 1,063,220 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA 130 138,598 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 11.894 06-15-11 AAA 500 638,300 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 25 25,219 New York State Power Auth, Rev Ref Gen Purpose Ser 1990W 6.500 01-01-08 AAA 25 25,164 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 2007A Zero 07-01-29 AAA 5,330 1,962,559 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 1,062,730 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 BB 500 533,890 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 1,500 1,523,895 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,081,070 Rev Ref Jeffersons Ferry Proj 5.000 11-01-28 BBB 1,000 1,030,890 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,839,645 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 800 861,144 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa 2,230 1,214,012 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 BB 1,150 1,188,077 See notes to financial statements New York Tax-Free Income Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625% 02-01-26 BBB $1,000 $1,110,160 Puerto Rico 9.00% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 8.022 07-01-11 AAA 2,000 2,353,920 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.130 07-01-18 Aaa 500 578,950 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,248,850 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB 1,005 1,088,083 Virgin Islands 3.67% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB+ 535 589,618 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB 1,500 1,558,620 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.02% (Cost $15,000) Joint Repurchase Agreement 0.02% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $15,002 5.270% $15 15,000 Total investments (Cost $55,675,035) 102.89% Other assets and liabilities, net (2.89%) Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2007. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements New York Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $55,675,035) $60,246,771 Cash 989 Receivable for shares sold 8,436 Interest receivable 739,319 Other assets 5,162 Total assets Liabilities Payable for investments purchased 1,956,057 Payable for shares repurchased 400,367 Dividends payable 6,222 Payable to affiliates Management fees 22,503 Distribution and service fees 3,958 Other 6,730 Other payables and accrued expenses 52,236 Total liabilities Net assets Capital paid-in 54,569,247 Accumulated net realized loss on investments (611,287) Net unrealized appreciation of investments 4,571,736 Accumulated net investment income 22,908 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($42,636,430 ÷ 3,423,458 shares) $12.45 Class B ($12,085,051 ÷ 970,355 shares) $12.45 Class C ($3,831,123 ÷ 307,617 shares) $12.45 Maximum offering price per share Class A 1 ($12.45 ÷ 95.5%) $13.04 1 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements New York Tax-Free Income Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-28-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $1,533,922 Total investment income Expenses Investment management fees (Note 2) 147,926 Distribution and service fees (Note 2) 147,153 Transfer agent fees (Note 2) 21,877 Accounting and legal services fees (Note 2) 4,201 Compliance fees 803 Custodian fees 18,406 Printing 8,088 Professional fees 10,646 Blue sky fees 2,010 Trustees fees 1,198 Miscellaneous 3,915 Total expenses Less expense reductions (Note 2) (43) Net expenses Net investment income Realized and unrealized gain Net realized gain on investments 56,062 Change in net unrealized appreciation (depreciation) of investments 201,339 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 9-1-06 through 2-28-07. See notes to financial statements New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-06 2-28-07 1 Increase (decrease) in net assets From operations Net investment income $2,473,104 $1,167,742 Net realized gain 99,789 56,062 Change in net unrealized appreciation (depreciation) (1,231,981) 201,339 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,786,319) (877,762) Class B (541,611) (220,735) Class C (137,990) (65,409) From Fund share transactions Net assets Beginning of period 65,423,707 60,180,292 End of period 2 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 2 Includes accumulated net investment income of $19,072 and $22,908, respectively. See notes to financial statements New York Tax-Free Income Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.58 0.56 0.54 0.52 0.52 0.25 Net realized and unrealized gain (loss) on investments (0.09) (0.38) 0.36 0.15 (0.21) 0.05 Total from investment operations Less distributions From net investment income (0.58) (0.56) (0.54) (0.52) (0.52) (0.25) Net asset value, end of period Total return 4 (%) 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $49 $46 $44 $44 $43 $43 Ratio of net expenses to average net assets (%) 1.05 1.00 1.01 1.06 1.03 1.04 7 Ratio of gross expenses to average net assets (%) 1.06 8 1.02 8 1.02 8 1.06 1.03 8 1.04 8 Ratio of net investment income to average net assets (%) 4.71 4.55 4.35 4.18 4.20 4.14 7 Portfolio turnover (%) 36 17 43 25 32 8 6 See notes to financial statements New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.49 0.47 0.45 0.43 0.43 0.21 Net realized and unrealized gain (loss) on investments (0.09) (0.38) 0.36 0.15 (0.21) 0.05 Total from investment operations Less distributions From net investment income (0.49) (0.47) (0.45) (0.43) (0.43) (0.21) Net asset value, end of period Total return 4 (%) 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $23 $22 $20 $17 $14 $12 Ratio of net expenses to average net assets (%) 1.75 1.70 1.71 1.76 1.73 1.74 7 Ratio of gross expenses to average net assets (%) 1.76 8 1.72 8 1.72 8 1.76 1.73 8 1.74 8 Ratio of net investment income to average net assets (%) 4.01 3.85 3.65 3.48 3.50 3.44 7 Portfolio turnover (%) 36 17 43 25 32 8 6 See notes to financial statements New York Tax-Free Income Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.49 0.47 0.45 0.43 0.43 0.21 Net realized and unrealized gain (loss) on investments (0.09) (0.38) 0.36 0.15 (0.21) 0.05 Total from investment operations Less distributions From net investment income (0.49) (0.47) (0.45) (0.43) (0.43) (0.21) Net asset value, end of period Total return 4 (%) 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $3 $5 $5 $5 $3 $4 Ratio of net expenses to average net assets (%) 1.75 1.70 1.71 1.76 1.73 1.74 7 Ratio of gross expenses to average net assets (%) 1.76 8 1.72 8 1.72 8 1.76 1.73 8 1.74 8 Ratio of net investment income to average net assets (%) 4.01 3.81 3.65 3.48 3.50 3.43 7 Portfolio turnover (%) 36 17 43 25 32 8 6 1 As required, effective 9-1-01 the Fund adopted the provisions of the AICPA Audit and Accounting Guide for Investment Companies, as revised, relating to the amortization of premiums and accretion of discounts on debt securities. This change had no effect on per share amounts for the year ended 8-31-02 and, had the Fund not made these changes to amortization and accretion, the ratio of net investment income to average net assets would have been 4.69%, 3.99% and 3.99%, for Class A, Class B and Class C shares, respectively. Per share ratios and supplemental data for periods prior to 9-1-01, have not been restated to reflect this change in presentation. 2 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. See notes to financial statements New York Tax-Free Income Fund 19 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The Fund seeks a high level of current income, consistent with the preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. Since the Fund invests primarily in New York state issuers, the Fund may be affected by political, economic or regulatory developments in the state of New York. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (the SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset New York Tax-Free Income Fund 20 value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the period ended February 28, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $623,645 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gains distributions will be made. The loss carryforward expires as follows: August 31, 2008  $25,762, August 31, 2010  $181,898, August 31, 2011  $414,533 and August 31, 2012  $1,452. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. This Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of this Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than February 28, 2008. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Interest and distributions Interest income on investment securities is recorded on the accrual basis. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Funds net investment income is declared daily as dividends to shareholders of record as of the close of business on the preceding day and distributed monthly. During the year ended August 31, 2006, the tax character of distributions paid was as follows: ordinary income $3,200 and exempt income $2,462,720. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. New York Tax-Free Income Fund 21 Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.50% of the first $250,000,000 of the Funds average daily net asset value; (b) 0.45% of the next $250,000,000; (c) 0.425% of the next $500,000,000; (d) 0.40% of the next $250,000,000 and (e) 0.30% of the Funds average daily net asset value in excess of $1,250,000,000. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life Insurance Company (JHLICO), a subsidiary of MFC. The Adviser remains the principal advisor on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. Effective October 1, 2006, Sovereign changed its name to MFC Global Investment Management (U.S.), LLC. The Fund has an agreement with its custodian bank, under which custody fees are reduced by balance credits applied during the period. Accordingly, the expense reductions related to custody fee offsets amounted to $43, which had no impact on the Funds ratio of expenses to average net assets, for the period ended February 28, 2007. If the Fund had not entered into this agreement, the assets not invested, on which these balance credits were earned, could have produced taxable income. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, as amended, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30% of Class A average daily net asset value and 1.00% of Class B and Class C average daily net asset value. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreements described above for the period ended February 28, 2007, were as follows : Distribution and Share class service fees Class A $63,728 Class B 64,315 Class C 19,110 Total Class A shares are assessed up-front sales charges. During the period ended February 28, 2007, JH Funds received net up-front sales charges of $26,505 with regard to sales of Class A shares. Of this amount, $3,518 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $19,601 was paid as sales commissions to unrelated broker-dealers and $3,386 was paid as sales commissions to sales personnel of New York Tax-Free Income Fund 22 Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, JHLICO, is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended February 28, 2007, CDSCs received by JH Funds amounted to $11,452 for Class B shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.01% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the period amounted to $4,201. The Fund reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. New York Tax-Free Income Fund 23 Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 8-31-06 Period ended 2-28-07 1 Shares Amount Shares Amount Class A shares Sold 313,148 $3,860,804 152,846 $1,898,777 Distributions reinvested 99,641 1,227,725 49,523 616,030 Repurchased (394,010) (4,851,704) (261,266) (3,248,738) Net increase (decrease) Class B shares Sold 33,049 $409,088 9,630 $120,032 Distributions reinvested 27,838 343,042 11,902 148,050 Repurchased (334,834) (4,123,694) (143,820) (1,787,461) Net decrease Class C shares Sold 11,285 $137,862 55,374 $689,681 Distributions reinvested 7,691 94,775 1,974 24,554 Repurchased (98,780) (1,216,305) (28,083) (349,850) Net increase (decrease) Net decrease 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended February 28, 2007, aggregated $5,156,057 and $4,838,560, respectively. The cost of investments owned on February 28, 2007, including short-term investments, for federal income tax purposes, was $55,636,167. Gross unrealized appreciation and depreciation of investments aggregated $4,613,861 and $3,257, respectively, resulting in net unrealized appreciation of $4,610,604. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the amortization of premiums and accretion of discount on debt securities. New York Tax-Free Income Fund 24 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock New York Tax-Free Income Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Tax-Exempt Series Fund (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with Sovereign Asset Management LLC (the Subadviser) for the John Hancock New York Tax-Free Income Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also 25 considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the periods under review was generally competitive with the performance of the Peer Group and Category medians, and its benchmark index, the Lehman Brothers Municipal NY Index. The Board noted that, for the 3- and 5-year periods under review, the Funds performance was higher than the performance of the Peer Group median, and was lower than the performance of the Category median and benchmark index. The Board also noted that, for the 1- and 10-year periods under review, the Funds performance was higher than the performance of the Peer Group and Category medians, and was lower than the performance of the benchmark index. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was equal to the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was higher than the Category and Peer Group medians. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment sub-advisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser 26 and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Subadvisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 27 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Francis V. Knox, Jr. Custodian Ronald R. Dion, Chairman Chief Compliance Officer The Bank of New York James R. Boyle One Wall Street James F. Carlin Gordon M. Shone New York, NY 10286 Richard P. Chapman, Jr.* Treasurer William H. Cunningham Transfer agent Charles L. Ladner* John G. Vrysen John Hancock Signature Dr. John A. Moore* Chief Financial Officer Services, Inc. Patti McGill Peterson* 1 John Hancock Way, Steven R. Pruchansky Investment adviser Suite 1000 *Members of the Audit Committee John Hancock Advisers, LLC Boston, MA 02217-1000 Non-Independent Trustee 601 Congress Street Legal counsel Boston, MA 02210-2805 Kirkpatrick & Lockhart Officers Subadviser Preston Gates Ellis LLP Keith F. Hartstein MFC Global Investment 1 Lincoln Street President and Management (U.S.), LLC Boston, MA 02110-2950 Chief Executive Officer 101 Huntington Avenue Boston, MA 02199 Thomas M. Kinzler Principal distributor Secretary and John Hancock Funds, LLC Chief Legal Officer 601 Congress Street Boston, MA 02210-2805 The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 28 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY Balanced Fund Classic Value Fund Classic Value Fund II Classic Value Mega Cap Fund Core Equity Fund Focused Equity Fund Global Shareholder Yield Fund Growth Fund Growth Opportunities Fund Growth Trends Fund Intrinsic Value Fund Large Cap Equity Fund Large Cap Select Fund Mid Cap Equity Fund Mid Cap Growth Fund Multi Cap Growth Fund Small Cap Equity Fund Small Cap Fund Small Cap Intrinsic Value Fund Sovereign Investors Fund U.S. Core Fund U.S. Global Leaders Growth Fund Value Opportunities Fund ASSET ALLOCATION Allocation Core Portfolio Allocation Growth + Value Portfolio Lifecycle 2010 Portfolio Lifecycle 2015 Portfolio Lifecycle 2020 Portfolio Lifecycle 2025 Portfolio Lifecycle 2030 Portfolio Lifecycle 2035 Portfolio Lifecycle 2040 Portfolio Lifecycle 2045 Portfolio Lifecycle Retirement Portfolio Lifestyle Aggressive Portfolio Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund INTERNATIONAL Greater China Opportunities Fund International Allocation Portfolio International Classic Value Fund International Core Fund International Fund International Growth Fund INCOME Bond Fund Government Income Fund High Yield Fund Investment Grade Bond Fund Strategic Income Fund TAX-FREE INCOME California Tax-Free Income Fund High Yield Municipal Bond Fund Massachusetts Tax-Free Income Fund New York Tax-Free Income Fund Tax-Free Bond Fund MONEY MARKET Money Market Fund U.S. Government Cash Reserve CLOSED-END Bank and Thrift Opportunity Fund Financial Trends Fund, Inc. Income Securities Trust Investors Trust Patriot Global Dividend Fund Patriot Preferred Dividend Fund Patriot Premium Dividend Fund I Patriot Premium Dividend Fund II Patriot Select Dividend Trust Preferred Income Fund Preferred Income II Fund Preferred Income III Fund Tax-Advantaged Dividend Income Fund For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock New York Tax-Free Income Fund. 760SA 2/07 4/07 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 4 Notes to financial statements page 2 0 For more information page 2 8 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last six months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 8.93% for the six months ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last six months, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The latest events could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income, consistent with preservation of capital, that is exempt from federal and Massachusetts personal income taxes. In pursuing this goal, the Fund normally invests at least 80% of its assets in securities of any maturity exempt from federal and Massachusetts personal income taxes. Over the last six months ► Municipal bonds posted positive results, although they lagged the performance of the broad taxable bond market. ► The Funds return was in line with its peer group average but trailed its benchmark index. ► Lower-grade bonds were the best performers in the portfolio, while higher-quality bonds lagged. Top 10 holdings Massachusetts Turnpike Auth, 1-1-23, 5.125% 4.2% Holyoke Gas & Electric Department, 12-1-31, 5.000% 3.4% Route 3 North Transit Improvement Associates, 6-15-29, 5.375% 3.1% Massachusetts Development Finance Agency, 12-15-24, 5.000% 3.0% Massachusetts Industrial Finance Agency, 12-1-20, 6.750% 2.7% Massachusetts Water Pollution Abatement Trust, 8-1-18, 5.250% 2.6% Massachusetts Health & Educational Facilities Auth, 12-15-31, 9.200% 2.3% Massachusetts, Commonwealth of, 12-1-24, 5.500% 2.3% Puerto Rico Aqueduct & Sewer Auth, 7-1-11, 8.022% 2.2% Massachusetts Development Finance Agency, 2-1-22, 5.250% 2.2% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock Massachusetts Tax-Free Income Fund Municipal bonds gained ground for the six months ended February 28, 2007, although they trailed the taxable bond market. The Lehman Brothers Municipal Bond Index returned 2.89%, while the Lehman Brothers Aggregate Bond Index  a broad measure of the taxable bond market  returned 3.66% . The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Since the beginning of 2006, the U.S. economy has gradually slowed, led by a noteworthy decline in the housing market. However, sporadic signs of economic resiliency created some uncertainty regarding the underlying strength of the economy. As a result, economic reports over the last few months of the period had a magnified effect, causing greater fluctuations in the municipal bond market. Inflation remained generally under control during the period, thanks largely to a 10% decline in energy prices. The combination of slowing economic growth and benign inflation led the Federal Reserve to hold short-term interest rates steady throughout the six-month period, after raising rates 17 times between June 2004 and June 2006. Consequently, the municipal yield curve remained flat, with short- and long-term bond yields nearly equal. Municipal bond issuance, which had been relatively low for much of 2006, rose sharply in late 2006 and early 2007. Nonetheless, the SCORECARD INVESTMENT PERIODS PERFORMANCEAND WHATS BEHIND THE NUMBERS Tobacco bonds ▲ Demand for yield provided a lift Health care bonds ▲ Also benefited from their relatively high yields Shorter-term bonds ▼ Steady interest rate policy from the Fed led to underperformance relative to longer-term bonds 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Dianne Sales, CFA and Frank A. Lucibella, CFA increase in supply had little impact on municipal bond performance as strong investor demand helped absorb the new issues. Massachusetts credit environment Credit quality for Massachusetts state and local governments remained stable overall during the six-month period. Economic growth, though moderating, was robust enough to sustain solid tax revenues for the state. In November 2006, Deval Patrick was elected governor of Massachusetts, replacing Mitt Romney, who declined to run for re-election after his single term as governor. We do not expect this change in leadership to have an impact on the states credit quality in the near term. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Fund performance For the year ended February 28, 2007, John Hancock Massachusetts Tax-Free Income Funds Class A, Class B and Class C shares posted total returns of 2.42%, 2.07% and 2.07%, respectively, at net asset value. By comparison, the average return of Morningstars Muni Massachusetts Fund category was 2.37% 1 and the Lehman Brothers Municipal Bond Index returned 2.89% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Massachusetts Tax-Free Income Fund 3 Yield sings The best-performing segments of the portfolio were lower-quality bonds, reflecting the impact of coupon income on municipal bond performance during the period. The bulk of the return in the municipal market came from interest income, allowing higher-yielding securities to produce the best returns. In addition, strong demand for yield in a relatively low interest rate environment contributed to the outperformance of higher-yielding bonds. In Massachusetts, the lower-quality segment of the municipal market consists largely of health care bonds, and they were among the best performers in the portfolio. Health care bonds comprised about 12% of the portfolio, making it one of the larger sector weightings. Our health care holdings emphasized hospitals and medical clinics, but also included assisted living facilities and retirement communities. Another higher-yielding segment of the portfolio that outperformed during the six-month period was tobacco bonds, which are backed by the proceeds from a legal settlement between the major tobacco companies and the state of Massachusetts (as well as 45 other states). Essential services bonds performed well Some of the Funds essential services bonds  which finance projects related to electric, water and sewer services  also produced solid returns during the period. In particular, the portfolios holdings of power supply bonds provided a lift to performance. In addition, the portfolio owned a number of lower-rated industrial development bonds that financed essential services projects, such as a privatized water treatment plant. These bonds also fared well during the period, benefiting from their relatively high yields. SECTOR DISTRIBUTION 2 General obligation bonds 14% Revenue bonds Transportation 18% Education 12% Health 12% Electric 4% Industrial development 4% Water & sewer 3% Pollution 2% Sales tax 1% Resource recovery 1% Economic development 1% Correctional facilities 1% Housing 1% Public facility 1% All other 24% Outlook The U.S. economy has held up better than expected, although further slowing is likely. In general, however, we expect municipal credit quality and state tax revenues to remain fairly Massachusetts Tax-Free Income Fund 4 stable over the next six months. New municipal bond issuance in 2007 is expected to be in line with last years issuance levels. With regard to the Fund, we intend to maintain our focus on producing an above-average level of tax-free income through a diversified portfolio of Massachusetts municipal bonds. We will also look to lengthen duration slightly on dips. In Massachusetts, the lower- quality segment of the municipal market consists largely of health care bonds, and they were among the best performers in the portfolio. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on February 28, 2007. Massachusetts Tax-Free Income Fund 5 A look at performance For the periods ending February 28, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-28-07 A 9-3-87 0.70% 4.16% 4.98%  2.22% 0.70% 22.62% 62.58%  3.81% B 10-3-96 1.72 4.06 4.87  2.93 1.72 22.02 60.90  3.29 C 4-1-99 2.27 4.40  4.20% 1.07 2.27 24.02  38.44% 3.29 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Massachusetts Tax-Free Income Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Massachusetts Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 2-28-97 $16,090 $16,090 $17,490 C 1 4-1-99 13,844 13,844 15,077 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 28, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. Massachusetts Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,024.20 $4.96 Class B 1,000.00 1,020.70 8.49 Class C 1,000.00 1,020.70 8.49 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Massachusetts Tax-Free Income Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,019.90 $4.95 Class B Class C Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.99%, 1.69% and 1.69% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Massachusetts Tax-Free Income Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 2-28-07 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 98.72% (Cost $97,208,294) Massachusetts 89.40% Boston City Industrial Development Financing Auth, Rev Ref Swr Facil Harbor Electric Energy Co Proj 7.375% 05-15-15 BBB $205 206,716 Boston Water & Sewer Commission, Rev Ref Sr Ser 1992A 5.750 11-01-13 AA 500 537,600 Freetown Lakeville Regional School District, Gen Oblig Unltd 5.000 07-01-23 AAA 1,000 1,070,310 Holyoke Gas & Electric Department, Rev Ser 2001A 5.000 12-01-31 Aaa 3,410 3,583,637 Massachusetts Bay Transportation Auth, Rev Assessment Ser A 5.250 07-01-31 AAA 1,000 1,182,860 Rev Preref Spec Assessment Ser 2000A 5.250 07-01-30 AAA 780 819,390 Rev Ref Sales Tax Ser 2005B 5.500 07-01-28 AAA 1,000 1,212,270 Rev Ref Ser 1994A 7.000 03-01-14 AA 1,000 1,170,030 Rev Ser 1997D 5.000 03-01-27 AAA 1,000 1,010,110 Rev Spec Assessment Ser 2004A 5.000 07-01-34 AAA 1,000 1,084,870 Rev Unref Bal Spec Assessment Ser 2000A 5.250 07-01-30 AAA 220 229,420 Massachusetts College Building Auth, Rev Ref Cap Apprec Ser 2003B Zero 05-01-19 AAA 1,000 606,470 Massachusetts, Commonwealth of, Gen Oblig Ltd Ref 5.500 11-01-17 AAA 1,000 1,148,270 Gen Oblig Ltd Ref Ser 2001C 5.375 12-01-19 AA 1,000 1,071,510 Gen Oblig Ltd Ref Ser 2002C 5.500 11-01-15 AA 1,000 1,127,180 Gen Oblig Ltd Ref Ser 2004B 5.250 08-01-20 AA 1,000 1,137,780 Gen Oblig Ltd Ser 2005C 5.000 09-01-24 AAA 1,000 1,093,150 Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 2,000 2,390,000 Massachusetts Development Finance Agency, Rev Belmont Hill School 5.000 09-01-31 A 1,000 1,040,000 Rev Boston Univ Ser 2002R-4 (P) 3.620 10-01-42 AAA 400 400,000 See notes to financial statements Massachusetts Tax-Free Income Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Massachusetts (continued) Massachusetts Development Finance Agency, (continued) Rev Curry College Ser 2005A 4.500% 03-01-25 A $1,000 $1,007,360 Rev Curry College Ser 2006A 5.250 03-01-26 A 1,000 1,076,520 Rev Dominion Energy Brayton Point 5.000 02-01-36 BBB 1,000 1,036,470 Rev Plantation Apts Hsg Prog Ser 2004A 5.000 12-15-24 AAA 2,320 2,346,703 Rev Ref Combined Jewish Philanthropies Ser 2002A 5.250 02-01-22 Aa3 1,875 2,008,106 Rev Ref Resource Recovery Southeastern Ser 2001A 5.625 01-01-16 AAA 500 542,530 Rev Resource Recovery Ogden Haverhill Proj Ser 1998B 5.500 12-01-19 BBB 1,500 1,556,700 Rev Volunteers of America Concord Ser 2000A 6.900 10-20-41 AAA 1,000 1,126,530 Rev YMCA Greater Boston Iss (G) 5.450 11-01-28 AA 3,000 3,137,250 Rev YMCA Greater Boston Iss (G) 5.350 11-01-19 AA 1,000 1,044,150 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc, Ser 2002B (G) 9.200 12-15-31 BB 2,000 2,460,560 Rev Harvard Univ Iss Ser 2000W 6.000 07-01-35 Aaa 1,000 1,082,760 Rev Jordan Hosp Ser 2003E 6.750 10-01-33 BBB 1,500 1,662,630 Rev Ref Boston College Iss Ser 1998L 5.000 06-01-26 AA 1,000 1,019,590 Rev Ref Boston College Iss Ser 1998L 4.750 06-01-31 AA 1,000 1,009,310 Rev Ref Emerson Hosp Ser 2005E 5.000 08-15-35 AA 1,000 1,042,720 Rev Ref Harvard Pilgrim Health Ser 1998A 5.000 07-01-18 AAA 1,000 1,021,640 Rev Ref Lahey Clinic Med Ctr Ser 2005C 5.000 08-15-23 AAA 1,000 1,071,930 Rev Ref New England Med Ctr Hosp Ser 2002H 5.000 05-15-25 AAA 1,000 1,046,100 Rev Ref Partners Healthcare Sys Ser 2001C 5.750 07-01-32 AA 1,000 1,079,550 Rev Ref South Shore Hosp Ser 1999F 5.750 07-01-29 A 1,000 1,047,690 Rev Ref Williams College Ser 2003H 5.000 07-01-33 AA+ 1,500 1,580,625 Rev Simmons College Ser 2000D 6.150 10-01-29 AAA 1,000 1,092,890 Rev Sterling & Francine Clark Ser 2006A 5.000 07-01-36 AA 1,000 1,066,010 Rev Univ of Mass Worcester Campus Ser 2001B 5.250 10-01-31 AAA 1,500 1,597,950 Rev Wheelock College Ser 2000B 5.625 10-01-30 Aaa 1,000 1,058,970 Massachusetts Housing Finance Agency, Rev Rental Mtg Ser 2001A 5.800 07-01-30 AAA 975 1,024,315 Rev Ser 2003B 4.700 12-01-16 AA 1,310 1,355,653 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties 8.000 09-01-27 AAA 1,975 2,071,499 See notes to financial statements Massachusetts Tax-Free Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Massachusetts (continued) Massachusetts Industrial Finance Agency, (continued) Rev Assisted Living Facil TNG Marina Bay LLC Proj 7.500% 12-01-27 AAA $900 $949,347 Rev Dana Hall School Iss (G) 5.800 07-01-17 AA 1,090 1,119,125 Rev Ref Resource Recovery Ogden Haverhill Proj Ser 1998A 5.600 12-01-19 BBB 500 519,170 Rev Wtr Treatment American Hingham Proj 6.900 12-01-29 A 1,210 1,226,686 Rev Wtr Treatment American Hingham Proj 6.750 12-01-20 A 2,780 2,816,084 Massachusetts Municipal Wholesale Electric Co, Rev Pwr Supply Sys (P) 7.528 07-01-18 AAA 1,000 1,011,260 Massachusetts Port Auth, Rev Ser 1999C 5.750 07-01-29 AAA 1,250 1,332,163 Rev Spec Facil US Air Proj Ser 1996A 5.750 09-01-16 AAA 1,000 1,021,810 Massachusetts Special Obligation Dedicated Tax, Rev Spec Oblig Dedicated Tax 5.250 01-01-26 AAA 1,000 1,092,880 Massachusetts Turnpike Auth, Rev Ref Metro Hwy Sys Sr Ser 1997A 5.125 01-01-23 AAA 4,300 4,390,128 Rev Ref Metro Hwy Sys Sr Ser 1997A 5.000 01-01-37 AAA 300 305,154 Rev Ref Metro Hwy Sys Sr Ser 1997C Zero 01-01-20 AAA 1,000 588,610 Massachusetts Water Pollution Abatement Trust, Preref Pool Prog Ser 9 5.250 08-01-18 AAA 2,440 2,709,303 Rev Preref Pool Prog Ser 7 5.125 02-01-31 AAA 645 682,449 Rev Ref Pool Prog 5.250 08-01-25 AAA 1,000 1,164,690 Rev Unref Bal Pool Prog Ser 9 5.250 08-01-18 AAA 60 66,329 Rev Unref Bal Pool Prog Ser 7 5.125 02-01-31 AAA 1,775 1,853,224 Narragansett Regional School District, Gen Oblig Unltd 5.375 06-01-18 Aaa 1,000 1,060,740 Pittsfield, City of, Gen Oblig Ltd 5.000 04-15-19 AAA 1,000 1,062,220 Plymouth, County of, Rev Ref Cert of Part Correctional Facil Proj 5.000 04-01-22 AAA 1,000 1,038,510 Rail Connections, Inc., Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-18 Aaa 1,750 919,888 Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-19 Aaa 2,415 1,188,470 Route 3 North Transit Improvement Associates, Rev Lease 5.375 06-15-29 AAA 3,100 3,266,501 University of Massachusetts, Rev Bldg Auth Facil Gtd Ser 2000A 5.125 11-01-25 AAA 1,000 1,050,950 See notes to financial statements Massachusetts Tax-Free Income Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Puerto Rico 9.32% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 8.022% 07-01-11 AAA $2,000 2,353,920 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.130 07-01-18 Aaa 1,500 1,736,850 Rev Inverse Floater (P) 8.082 07-01-11 AAA 1,000 1,181,160 Puerto Rico Highway & Transportation Auth, Rev Preref Hwy Ser 1996Y 6.250 07-01-14 A 955 1,111,591 Rev Ref Hwy Ser 2003AA 5.500 07-01-19 AAA 2,000 2,328,080 Rev Unref Bal Hwy Ser 1996Y 6.250 07-01-14 A 45 51,538 Puerto Rico Public Buildings Auth, Rev Govt Facils Ser 1997B (Gtd) 5.000 07-01-27 AAA 1,000 1,019,690 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.11% (Cost $111,000) Joint Repurchase Agreement 0.11% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $111,016 5.270% $111 111,000 Total investments (Cost $97,319,294) 98.83% Other assets and liabilities, net 1.17% Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on February 28, 2007. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Massachusetts Tax-Free Income Fund 13 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 2-28-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $97,319,294) $103,725,804 Cash 400 Receivable for shares sold 76,375 Receivable for dividends reinvested 4,814 Interest receivable 1,285,825 Other assets 6,324 Total assets Liabilities Payable for shares repurchased 26,479 Payable to affiliates Management fees 40,047 Distribution and service fees 6,784 Other 9,241 Other payables and accrued expenses 59,563 Total liabilities Net assets Capital paid-in 98,532,543 Accumulated net realized loss on investments (22,393) Net unrealized appreciation of investments 6,406,510 Accumulated net investment income 40,768 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($79,000,150 ÷ 6,228,035 shares) $12.68 Class B ($15,009,230 ÷ 1,183,303 shares) $12.68 Class C ($10,948,048 ÷ 863,140 shares) $12.68 Maximum offering price per share Class A 1 ($12.68 ÷ 95.5%) $13.28 1 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Massachusetts Tax-Free Income Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-28-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $2,663,753 Total investment income Expenses Investment management fees (Note 2) 260,377 Distribution and service fees (Note 2) 251,026 Transfer agent fees (Note 2) 32,390 Accounting and legal services fees (Note 2) 7,395 Compliance fees 1,308 Custodian fees 22,443 Professional fees 10,937 Printing fees 9,689 Blue sky fees 6,827 Trustees fees 2,297 Miscellaneous 3,483 Total expenses Less expense reductions (2) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 63,254 Change in net unrealized appreciation (depreciation) of investments 334,010 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 9-1-06 through 2-28-07. See notes to financial statements Massachusetts Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-06 2-28-07 1 Increase (decrease) in net assets From operations Net investment income $4,121,482 $2,055,583 Net realized gain 38,153 63,254 Change in net unrealized appreciation (depreciation) (1,948,756) 334,010 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (3,084,823) (1,566,479) Class B (646,607) (272,838) Class C (325,306) (182,839) From net realized gain Class A (22,507) (48,486) Class B (5,846) (10,264) Class C (2,724) (6,898) From Fund share transactions Net assets Beginning of period 104,535,998 105,884,969 End of period 2 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 2 Includes accumulated net investment income of $7,341 and $40,768, respectively. See notes to financial statements Massachusetts Tax-Free Income Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.58 0.57 0.56 0.54 0.53 0.26 Net realized and unrealized gain (loss) on investments 0.08 (0.13) 0.36 0.11 (0.24) 0.05 Total from investment operations Less distributions From net investment income (0.57) (0.56) (0.55) (0.53) (0.52) (0.26) From net realized gain      4 (0.01) Net asset value, end of period Total return 5 (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $65 $66 $71 $76 $78 $79 Ratio of net expenses to average net assets (%) 1.03 1.02 1.01 1.04 0.99 0.99 7 Ratio of net investment income (loss) to average net assets (%) 4.72 4.54 4.40 4.20 4.19 4.13 7 Portfolio turnover (%) 15 13 44 26 15 8 6 See notes to financial statements Massachusetts Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.50 0.49 0.47 0.45 0.44 0.21 Net realized and unrealized gain (loss) on investments 0.08 (0.13) 0.36 0.11 (0.24) 0.05 Total from investment operations Less distributions From net investment income (0.49) (0.48) (0.46) (0.44) (0.43) (0.21) From net realized gain      4 (0.01) Net asset value, end of period Total return 5 (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $23 $23 $23 $20 $17 $15 Ratio of net expenses to average net assets (%) 1.73 1.72 1.71 1.74 1.69 1.69 7 Ratio of net investment income (loss) to average net assets (%) 4.02 3.83 3.70 3.50 3.49 3.42 7 Portfolio turnover (%) 15 13 44 26 15 8 6 See notes to financial statements Massachusetts Tax-Free Income Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-02 1 8-31-03 8-31-04 8-31-05 8-31-06 2-28-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.50 0.48 0.47 0.45 0.44 0.21 Net realized and unrealized gain (loss) on investments 0.08 (0.12) 0.36 0.11 (0.24) 0.05 Total from investment operations Less distributions From net investment income (0.49) (0.48) (0.46) (0.44) (0.43) (0.21) From net realized gain      4 (0.01) Net asset value, end of period Total return 5 (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $4 $7 $8 $8 $11 $11 Ratio of net expenses to average net assets (%) 1.73 1.72 1.71 1.74 1.69 1.69 7 Ratio of net investment income (loss) to average net assets (%) 4.02 3.81 3.69 3.49 3.48 3.43 7 Portfolio turnover (%) 15 13 44 26 15 8 6 1 As required, effective 9-1-01, the Fund adopted the provisions of the AICPA Audit and Accounting Guide for Investment Companies, as revised, relating to the amortization of premiums and accretion of discounts on debt securities. The effect of this change on per share amounts for the year ended 8-31-02, was to increase net investment income per share by $0.01, decrease net realized and unrealized gain per share by $0.01 and, had the Fund not made these changes to amortization and accretion, the ratio of net investment income to average net assets would have been 4.68%, 3.98% and 3.98%, for Class A, Class B and Class C shares, respectively. Per share ratios and supplemental data for periods prior to 9-1-01, have not been restated to reflect this change in presentation. 2 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Capital gains distribution less than $0.01. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Not annualized. 7 Annualized. See notes to financial statements Massachusetts Tax-Free Income Fund 19 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Massachusetts Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The Fund seeks a high level of current income, consistent with the preservation of capital, that is exempt from federal and Massachusetts personal income taxes. Since the Fund invests primarily in Massachusetts state issuers, the Fund may be affected by political, economic or regulatory developments in the state of Massachusetts. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset Massachusetts Tax-Free Income Fund 20 value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the year ended February 28, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than February 28, 2008. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157) was issued, and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Interest and distributions Interest income on investment securities is recorded on the accrual basis. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Funds net investment income is declared daily as dividends to shareholders of record as of the close of business on the preceding day, and distributed monthly. During the year ended August 31, 2006, the tax character of distributions paid was as follows: ordinary income $6,154 and exempt income $4,050,581. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States Massachusetts Tax-Free Income Fund 21 of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.50% of the first $250,000,000 of the Funds average daily net asset value, (b) 0.45% of the next $250,000,000, (c) 0.425% of the next $500,000,000, (d) 0.40% of the next $250,000,000 and (e) 0.30% of the Funds average daily net asset value in excess of $1,250,000,000. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life Insurance Company (JHLICO), a subsidiary of MFC. The Adviser remains the principal advisor on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. Effective October 1, 2006, Sovereign changed its name to MFC Global Investment Management (U.S.), LLC. The Fund has an agreement with its custodian bank, under which custody fees are reduced by balance credits applied during the period. Accordingly, the expense reductions related to custody fee offsets amounted to $2 which had no impact on the Funds ratio of expenses for the period ended February 28, 2007. If the Fund had not entered into this agreement, the assets not invested, on which these balance credits were earned, could have produced taxable income. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, as amended, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30% of Class A average daily net asset value and 1.00% of Class B and Class C average daily net asset value. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreements described above for the period ended February 28, 2007, were as follows: Distribution and Share class service fees Class A $115,597 Class B 81,106 Class C 54,323 Total Class A shares are assessed up-front sales charges. During the period ended February 28, 2007, JH Funds received net up-front sales charges of $24,294 with regard to sales of Class A shares. Of this amount, $3,086 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $19,524 was paid as sales commissions to unrelated broker-dealers and $1,684 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, JHLICO, is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are Massachusetts Tax-Free Income Fund 22 redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended February 28, 2007, CDSCs received by JH Funds amounted to $13,298 for Class B shares and $734 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.01% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the period amounted to $7,395. The Fund reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Massachusetts Tax-Free Income Fund 23 Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 8-31-06 Period ended 2-28-07 1 Shares Amount Shares Amount Class A shares Sold 849,330 $10,705,888 529,525 $6,701,187 Distributions reinvested 163,970 2,066,332 84,336 1,068,536 Repurchased (761,829) (9,604,132) (534,477) (6,769,510) Net increase Class B shares Sold 97,643 $1,232,887 41,068 $519,326 Distributions reinvested 27,451 346,032 11,913 150,927 Repurchased (318,594) (4,011,749) (247,626) (3,133,701) Net decrease Class C shares Sold 268,906 $3,390,122 73,200 $926,022 Distributions reinvested 16,986 213,988 10,001 126,714 Repurchased (88,583) (1,113,463) (69,773) (882,085) Net increase Net increase (decrease) 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended February 28, 2007, aggregated $8,661,540 and $10,913,746, respectively. The cost of investments owned on February 28, 2007 including short-term investments, for federal income tax purposes, was $97,074,698. Gross unrealized appreciation of investments is $6,651,106. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the accretion of discounts on debt securities and the tax deferral of losses on certain sales of securities. Massachusetts Tax-Free Income Fund 24 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Massachusetts Tax-Free Income Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Tax-Exempt Series Fund (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with Sovereign Asset Management LLC (the Subadviser) for the John Hancock Massachusetts Tax-Free Income Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. 25 Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the periods under review was generally competitive with the performance of the Peer Group and Category medians, and its benchmark index, the Lehman Brothers Municipal Bond Index. The Board noted that, for the time periods under review ended December 31, 2005, the Funds performance was higher than the performance of the Peer Group and Category medians, and was higher than or not appreciably lower than the performance of the benchmark index. Investment advisory fee and subad- visory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was equal to the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was higher than the Category and Peer Group medians. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared 26 with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Subadvisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 27 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Francis V. Knox, Jr. Custodian Ronald R. Dion, Chairman Chief Compliance Officer The Bank of New York James R. Boyle Gordon M. Shone One Wall Street James F. Carlin Treasurer New York, NY 10286 Richard P. Chapman, Jr.* John G. Vrysen William H. Cunningham Chief Financial Officer Transfer agent Charles L. Ladner* John Hancock Signature Dr. John A. Moore* Investment adviser Services, Inc. Patti McGill Peterson* John Hancock Advisers, LLC 1 John Hancock Way, Steven R. Pruchansky 601 Congress Street Suite 1000 *Members of the Audit Committee Boston, MA 02210-2805 Boston, MA 02217-1000 Non-Independent Trustee Subadviser Legal counsel Officers MFC Global Investment Kirkpatrick & Lockhart Keith F. Hartstein Management (U.S.), LLC Preston Gates Ellis LLP President and 101 Huntington Avenue 1 Lincoln Street Chief Executive Officer Boston, MA 02199 Boston, MA 02110-2950 Thomas M. Kinzler Secretary and Principal distributor Chief Legal Officer John Hancock Funds, LLC Boston, MA 02210-2805 601 Congress Street The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 28 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY INTERNATIONAL Balanced Fund Greater China Opportunities Fund Classic Value Fund International Allocation Portfolio Classic Value Fund II International Classic Value Fund Classic Value Mega Cap Fund International Core Fund Core Equity Fund International Fund Focused Equity Fund International Growth Fund Global Shareholder Yield Fund Growth Fund INCOME Growth Opportunities Fund Bond Fund Growth Trends Fund Government Income Fund Intrinsic Value Fund High Yield Fund Large Cap Equity Fund Investment Grade Bond Fund Large Cap Select Fund Strategic Income Fund Mid Cap Equity Fund Mid Cap Growth Fund TAX-FREE INCOME Multi Cap Growth Fund California Tax-Free Income Fund Small Cap Equity Fund High Yield Municipal Bond Fund Small Cap Fund Massachusetts Tax-Free Income Fund Small Cap Intrinsic Value Fund New York Tax-Free Income Fund Sovereign Investors Fund Tax-Free Bond Fund U.S. Core Fund U.S. Global Leaders Growth Fund MONEY MARKET Value Opportunities Fund Money Market Fund U.S. Government Cash Reserve ASSET ALLOCATION Allocation Core Portfolio CLOSED-END Allocation Growth + Value Portfolio Bank and Thrift Opportunity Fund Lifecycle 2010 Portfolio Financial Trends Fund, Inc. Lifecycle 2015 Portfolio Income Securities Trust Lifecycle 2020 Portfolio Investors Trust Lifecycle 2025 Portfolio Patriot Global Dividend Fund Lifecycle 2030 Portfolio Patriot Preferred Dividend Fund Lifecycle 2035 Portfolio Patriot Premium Dividend Fund I Lifecycle 2040 Portfolio Patriot Premium Dividend Fund II Lifecycle 2045 Portfolio Patriot Select Dividend Trust Lifecycle Retirement Portfolio Preferred Income Fund Lifestyle Aggressive Portfolio Preferred Income II Fund Lifestyle Balanced Portfolio Preferred Income III Fund Lifestyle Conservative Portfolio Tax-Advantaged Dividend Income Fund Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock Massachusetts Tax-Free Income Fund. 770SA 2/07 4/07 ITEM 2. CODE OF ETHICS. As of the end of the period, February 28, 2007, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the Senior Financial Officers). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no material changes to previously disclosed John Hancock Funds  Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half- year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Senior Financial Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment
